MEMORANDUM **
Alejandra Soria, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, see de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying Soria’s second motion to reopen based on the birth of her United States citizen daughter because it was numerically barred and did not meet any of the regulatory exceptions. See 8 C.F.R. § 1003.2(c)(2), (3).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.